Citation Nr: 9902157	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post 
fusion, left ankle, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected left 
ankle disorder.

3.  Entitlement to service connection for osteoarthritis of 
the wrists.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1973 to 
August 1985.

The appeal as to the increased rating claim arose from a May 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Jackson, Mississippi, which 
denied a claim for an increased rating for the service-
connected left ankle disorder.  The appeal as to the hip 
disorder claim arose from a December 1993 rating decision 
which denied a claim for entitlement to service connection 
for a hip disorder, and the appeal as to the osteoarthritis 
of the wrists claim arose from a December 1997 rating 
decision which denied a claim for entitlement to service 
connection for osteoarthritis of the wrists.

The Board notes that the veteran perfected an appeal as to an 
increased rating claim for the left knee which arose from a 
March 1997 rating decision which found clear and unmistakable 
error in an August 1996 rating decision.  The August 1996 
decision had increased the left knee disability evaluation 
from 0 to 10 percent, and the March 1997 decision reduced the 
left knee disability evaluation to 0.  By rating decision 
dated in October 1998 an increased rating, to 10 percent, was 
granted, effective the date of the earlier reduction.  The 
veteran was sent a supplemental statement of the case, issued 
on October 28, 1998, which listed four issues.  Issue number 
3 was the left knee claim.  Subsequently, in a VA Form 9 
dated November 2, 1998, the veteran clearly indicated that 
the only issues he was appealing were issues numbered 1, 2, 
and 4 from the October 28, 1998, supplemental statement of 
the case.  Based on the above, the Board construes the 
November 2, 1998, written statement as a withdrawal of the 
issue of an increased rating for a left knee disorder.  
38 C.F.R. § 20.204 (1998).

The appellant, in a written statement dated July 8, 1994, 
seems to have raised a claim for an earlier effective date 
for a 10 percent evaluation for the bone graft site with the 
scar of the left iliac crest.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issue on appeal.  Kellar v. Brown, 6 Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The appellants service-connected status post fusion, 
left ankle, is currently manifested by complaints of pain and 
no evidence of motion with ankle in 5 degrees of 
dorsiflexion.

2.  The appellant is service-connected for a 12 centimeter 
(cm) scar of the lateral aspect of the left iliac crest which 
was a bone graft site, and is also service-connected for 
status post fusion, left ankle, status post triple 
arthrodesis and tibiotalar arthrodesis.

3.  The appellants service medical records do not show a 
chronic left hip disorder.

4.  The medical evidence of record does not reveal a current 
disability of the left hip other than the service-connected 
bone graft site scar of the left iliac crest.

5.  There is no objective medical evidence of record which 
links the appellant's claimed left hip disorder to service or 
to his service-connected left ankle, status post fusion.

6.  The appellants service medical records do not show a 
chronic wrist disorder, and there is no evidence which shows 
that osteoarthritis of the wrists was manifest to a 
compensable degree within one year of service.

7.  Recent medical evidence of record, dated in 1996, reveals 
that the veteran has osteoarthritis of the wrists.

8.  There is no objective medical evidence of record which 
links the appellant's osteoarthritis of the wrists to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, and no more, for 
status post fusion, left ankle, has been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270 (1998).

2.  The claim for entitlement to service connection for a 
left hip disorder claimed as secondary to service-connected 
status post fusion, left ankle, status post triple 
arthrodesis and tibiotalar arthrodesis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for entitlement to service connection for 
osteoarthritis of the wrists is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Status post fusion, left ankle, status post triple 
arthrodesis and tibiotalar arthrodesis claim

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Several VA examinations were performed pursuant to the 
appellants claim for benefits.  In addition, all available 
VA and private treatment records and service medical records 
have been obtained.  For these reasons, the Board finds that 
VAs duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellants request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Boards responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

The VA must also consider functional impairment and effects 
of less movement than normal secondary to ankylosis.  
38 C.F.R. §§ 4.40, 4.45 (1998).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1997); 
see also DeLuca v. Brown, 8 Vet.App. 202 (1995).

A review of the service medical records shows that the 
veteran underwent left triple arthrodesis in April 1984.  In 
December 1984 he was hospitalized for physical therapy and 
mobilization of the ankle.  The ankle joint was noted to be 
fixed in 5 degrees of plantar flexion.  The veteran was then 
recommended for a medical evaluation board (MEB) as physical 
therapy determined that there was minimal prospect for gain 
of motion in the ankle.  The December 1984 MEB noted no 
eversion or inversion of the foot.  His August 1985 
separation examination noted that the ankle was swollen with 
no movement at all.

The veteran was granted service connection for status post 
fusion, left ankle, with joint fixed in 5 degrees plantar 
flexion, status post triple arthrodesis, in a January 1986 
rating decision which assigned a 20 percent disability 
evaluation which has been confirmed and continued to the 
present time.  During a September 1988 VA examination the 
veteran reported pain worsened by weight-bearing.  He 
estimated he could stand comfortably for one hour and could 
walk for one mile.  The veteran had good gait with a slight 
limp.  There was swelling over the medial ankle and foot and 
generalized tenderness.  X-rays showed a moderate amount of 
soft tissue swelling over the medial and lateral malleoli, 
and there was narrowing of the left ankle joint space.

The surgical scars were well-healed.  The veteran could 
perform a good toe walk and could squat, but he had some 
difficulty with left heel walk.  Strength testing was 5/5, 
and the quadriceps were equal.  The calf was 4 cm smaller on 
the left, and sensation was intact.  The left ankle joint 
remained fixed in 5 degrees plantar flexion.

VA and private treatment records from 1988 to 1998 have been 
reviewed.  A July 1992 treatment record noted that the 
veteran had sprained the left ankle three weeks ago.

During a July 1992 VA examination, the veteran reported that 
he had been wearing crutches for the last two weeks after 
walking on uneven ground.  He said he could not put any 
weight on the foot and he could not put a shoe on due to the 
swelling.  Examination revealed marked ankle swelling and a 
slightly smaller thigh on the left.  The foot was fixed with 
10 degrees plantar flexion and 25 degrees of valgus with no 
inversion, eversion, dorsiflexion, or plantar flexion.  The 
examiner concluded that he would not expect the veterans 
reports of pain with any touching of the left foot if the 
ankle was solidly fused.  X-rays showed the fused tarsal 
bones and osteoarthritic changes.

The veteran was hospitalized at the Jackson VA Medical Center 
(MC) for several days in January 1993 for a tibiotalar 
arthrodesis.  March and May 1993 X-ray reports noted 
considerable soft tissue swelling.  In July 1993 he underwent 
another VA examination.  The veteran reported that he had 
used crutches for four months after the January 1993 surgery 
but that he had graduated to wearing a brace.  He stated he 
could walk 100 yards without pain and could drive an 
automatic.  Examination revealed solid fixation of the ankle 
at 90 degrees and a valgus position of the foot with solid 
fusion of the mid foot as well.  The most recent surgical 
scar was well-healed and nontender, the circumference of the 
left thigh and calf were smaller than the right thigh and 
calf, and the circumference of the left ankle was larger than 
that of the right. 

A February 1994 VA examination noted complaints of 
intermittent pain and swelling, and the veteran was wearing a 
brace.  The ankle was markedly tender to palpation, and the 
veteran had a mild left limp.  The ankle was noted to be 
fused in neutral dorsiflexion.  He could toe walk, had 
trouble with a heel walk on the left, and he could squat half 
way down.

Private treatment records from January 1996 to May 1997 
revealed that in February 1996 the veteran jumped off a dock 
at work and landed on his left heel.  He was treated for a 
fibula fracture.  His primary complaints were of left knee 
pain.  He was released from the care of the orthopedic 
surgeon in December 1996, and a follow-up record in May 1997 
noted that he was relatively asymptomatic.  

An April 1996 VA examination noted the veteran complained of 
pain in the anterior aspect of the ankle and occasional 
bleeding at the surgical site.  The foot was in 5 degrees 
dorsiflexion, and the heel was everted.  He had no calluses 
which would have indicated abnormal weight-bearing.  His 
surgical scars were well-healed, and he had good pulses.  X-
ray noted two screws across the ankle joint.

During his June 1998 personal hearing, the appellant 
testified that his left ankle hurt constantly and that he 
took Ibuprofen for pain.  He also stated that he had not 
sought medical treatment for his left ankle in recent months.

The veterans status post fusion, left ankle, is currently 
evaluated under Diagnostic Code 5270 for ankylosis of the 
ankle.  Under this Diagnostic Code, ankylosis of the ankle in 
less than 30 degrees plantar flexion warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(1998).  Where the ankylosed ankle is between 30 and 40 
degrees in plantar flexion or between 0 and 10 degrees in 
dorsiflexion, a 30 percent rating is warranted.  Id.  The 
highest schedular evaluation under this Diagnostic Code is 40 
percent and that is warranted where the ankle is fixed in 
plantar flexion at more than 40 degrees or more than 10 
degrees in dorsiflexion or with abduction, adduction, 
inversion, or eversion deformity.  Id.  

Based on a review of the entire evidence of record, the Board 
finds that a disability evaluation in excess of 20 percent is 
warranted in this case.  The medical evidence shows that the 
veterans left ankle satisfies the criteria for a 30 percent 
rating under Diagnostic Code 5270.  In reaching its 
conclusion the Board relies heavily on the most recent VA 
examination report which assessed the degree of ankylosis of 
the left ankle.  At that time, the examiner found that the 
foot is in about 5 degrees of dorsiflexion and the heel is 
slightly everted.  An ankylosed ankle in 5 degrees of 
dorsiflexion satisfies the criteria for a 30 percent 
evaluation under Diagnostic Code 5270.

The Board does not find that a rating greater than 30 percent 
for status post fusion, left ankle, is supported by the 
medical evidence of record.  There is no medical evidence 
that the veterans left ankle is in plantar flexion at more 
than 40 degrees or is in dorsiflexion at more than 10 
degrees.  Also, while the examiner noted slight eversion of 
the heel, the Board does not find that this satisfied the 
criteria for a 40 percent rating which requires an eversion 
deformity.

The Board has also considered the application of another 
Diagnostic Code referable to the ankle.  A 30 percent rating 
exceeds the maximum schedular evaluation under Diagnostic 
Code 5271 for limited motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1998).  In addition, there is 
no basis for a rating in excess of 30 percent based on 
limitation of motion due to pain or functional loss, under 
the criteria of 38 C.F.R. §§ 4.40, 4.45, or 4.59 as the 
veteran is presently receiving a rating higher than the 
maximum schedular rating for limitation of motion of the 
ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected left ankle disorder or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  The most recent examination report indicated that 
the veteran was unemployed.  The veteran reported that he 
lost his job in a warehouse following the February 1996 tibia 
fracture; however, the record shows that he is qualified to 
teach.  The record does not show that his left ankle disorder 
markedly interferes with his ability to teach or to work with 
computers, an area where the veteran has also received 
training.  Further, there is no evidence that the veteran has 
been hospitalized since his 1993 surgery for his left ankle 
disorder.

Thus, resolving all doubt in favor of the veteran and with 
consideration of the assignment of a higher schedular 
evaluation when, as here, the disability more closely 
approximates the criteria for that rating, it is the Boards 
determination that a schedular evaluation of 30 percent is 
warranted for status post fusion, left ankle under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  No higher schedular 
evaluation is warranted under that or other applicable 
Diagnostic Codes, and an evaluation in excess of the 30 
percent rating is not warranted on an extraschedular 
evaluation.

Service connection claims

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  However, 
a current disability must exist.  Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Moreover, service medical records must 
show the claimed disability and there must be medical 
evidence that links a current disability with events in 
service or with a service-connected disability.  Montgomery 
v. Brown, 4 Vet.App. 343 (1993).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claim for service connection 
for a left hip disorder, claimed as secondary to service-
connected status post fusion, left ankle.  This requirement 
also has not been satisfied as regards the appellants claim 
for service-connection for osteoarthritis of the wrists.

Left hip disorder

The appellant has not contended that the claim for service 
connection for a left hip disorder is warranted on a direct 
basis.  In this regard, a review of the service medical 
records is silent as to complaints, treatment, or diagnosis 
referable to the left hip.  His August 1985 discharge 
examination was silent as to the left hip.  Absent evidence 
of incurrence of a left hip disorder in service, the Board 
finds service connection for a left hip disorder is not 
warranted on a direct basis.

The appellant was granted service connection for status post 
fusion, left ankle, with joint fixed in 5 degrees plantar 
flexion, status post triple arthrodesis, by rating decision 
dated January 1986 which noted that physical evaluation board 
proceedings found that the veteran was unable to 
satisfactorily perform his duty as a result of his left ankle 
disorder.  

During a July 1988 personal hearing, the veteran reported 
that when he had undergone the triple arthrodesis in service 
a portion of his bone was taken.  He reported as a result he 
had pain in that side when he bent over to a certain point 
and at night when he tried to sleep on that side.  During a 
September 1988 VA examination he reported pain over the graft 
site in the left iliac crest area when he tried to bend, 
lift, or stoop.  The 12 cm scar site was not tender on 
physical examination, but the veteran indicated he was 
uncomfortable with deep palpatation. Hip flexors were 5/5 in 
strength.  No significant abnormalities were seen on X-ray of 
the pelvis.

In an October 1989 rating decision, service connection was 
awarded for the bone graft site with the 12 cm nontender scar 
of the left iliac crest.  During a July 1993 VA examination 
the veteran reported an aching sensation at the old donor 
site.  The veteran has contended that service-connection for 
the left hip is warranted because a VA examiner found the 
left hip smaller than the right.  In fact, VA 
examinations show the left calf and thigh smaller in 
circumference.

During a February 1994 VA examination, the veteran reported 
that he had chronic pain, worsened by sleeping on his side, 
located in the area where the bone graft was harvested for 
his ankle surgery in service.  Significant tenderness to 
palpation was noted over the left iliac crest scar on 
examination.  X-rays of the pelvis showed a small osteophyte 
arising from the iliac bone on the left side, but otherwise 
the radiology report was normal.  The impression was painful 
donor bone graft site of left iliac crest.  Based on the 
findings of the examination, an increased rating, to 10 
percent, was granted for the bone graft site with the 12 cm 
scar of the left iliac crest in a May 1994 rating decision.

During an April 1996 VA examination, there was painless 
rotation of the hips with no tenderness over the vastus 
lateralis ridge.  In October 1996 the veteran filed a written 
statement again reporting pain in the area of the left iliac 
crest scar and noting that a recent rating decision did not 
reflect service connection for that disorder.  A March 1997 
rating decision noted that the 10 percent disability 
evaluation for the left iliac crest scar had erroneously been 
omitted from rating decisions in August and September 1996.

In a November 1996 the April 1996 VA examiner prepared a 
statement which noted that fusion of the left ankle could 
result in problems for the left knee but not usually the 
hip.

During his June 1998 personal hearing, the veteran testified 
that his main complaints regarding the left hip focused on 
the area of the left iliac crest scar site.  Apparently, the 
veteran did not believe he was service-connected for the 
donor site scar; however, his representative clarified during 
the hearing that he was service-connected at the 10 percent 
disability level for the painful scar.

The Board has also reviewed VA and private treatment records 
from 1988 to 1998.  Those records do not reveal additional 
complaint, treatment, or diagnosis referable to the left hip.

The Board notes that the veterans complaints are primarily 
of pain in the iliac crest donor site and that the veteran is 
service-connected at the 10 percent level for a painful scar 
at that site.  It is axiomatic that the veteran cannot 
receive a separate evaluation for a hip disorder 
manifested by pain at the graft donor site.  Under VA laws 
and regulations, the award of separate evaluations for the 
same disability under various diagnoses, known as 
"pyramiding," is to be avoided.  38 C.F.R. § 4.14 (1998).  
Separate evaluations are appropriate only if none of the 
symptomatology for one "condition" is duplicative of, or 
overlaps with, the symptomatology of another "condition" 
arising out of the same disease or injury.  See Esteban v. 
Brown, 6 Vet.App. 259, 261-62 (1994).  The evidence of record 
does not reveal that the veteran is complaining of a 
disability distinct from the painful donor site for which he 
is already service-connected.  Because the veteran is already 
service-connected for the scar at the donor site, and because 
the compensable evaluation for the scar is based entirely on 
painful residuals, 38 C.F.R. § 4.118, Diagnostic Code 7805, a 
separate award of disability benefits for pain in that area 
is not appropriate.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he has a current 
disability of the left hip (other than the disability 
manifested by the painful donor site) or that there is a link 
between any additional claimed left hip disorder and service 
or his service-connected status post fusion, left ankle, his 
claim must be deemed not well grounded and therefore denied.

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The medical evidence does not show that there is a nexus 
between a current disability of the left hip (other than the 
disability manifested by the painful donor site) and his 
service-connected left ankle disability.  In fact, the 
medical evidence is to the contrary.  The November 1996 VA 
examiner concluded that generally a left ankle disability 
would not affect the left hip.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a left hip disorder 
other than a painful left iliac crest scar.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Whereas the Board has 
determined that the appellants claim for service connection 
is not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of this claim.  
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in a February 1994 
statement of the case which informed the appellant that the 
reason his claim for a left hip disorder had been denied was 
that there was no evidence of a left hip disability secondary 
to the service-connected left ankle disability.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).

Osteoarthritis of the wrists 

The veteran has asserted that he has traumatic arthritis of 
the hands.  The appellant's service medical records are 
silent as to complaint, treatment, or diagnosis of either 
wrist.  Clinical evaluations of the upper extremities on his 
December 1984 medical evaluation board examination and on his 
August 1985 separation examination were normal.

The veteran first filed a claim for traumatic arthritis of 
the hands in August 1997 and indicated that he had received 
treatment for that disorder on August 6, 1997, at the 
Jackson, Mississippi VAMC.  For certain chronic diseases, 
including arthritis, the law provides a presumption of 
service connection if the disease becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  The Board 
has reviewed VA and private treatment records from 1988 to 
1998.  Those records do not reveal complaint, treatment, or 
diagnosis referable to the hands or wrists prior to April 
1997, over 20 years after the veterans separation from 
service.

In April and July 1997 the veteran complained of pain in the 
wrists.  The August 6, 1997, record revealed that the veteran 
complained of pain and limited function in both wrists which 
was relieved with Ibuprofen.  Physical examination showed 
good range of motion of the wrists and fingers with mild 
tenderness on the dorsum of the wrists and the base of both 
thumbs.  X-rays showed severe arthritic changes on the carpal 
joint with osteoporosis, joint space narrowing, and cysts.  
The impression was osteoarthritis of both wrists.  The plan 
was to continue Motrin.

During his June 1998 personal hearing, the veteran denied any 
type of injury to the wrists in service; however, he reported 
that he had done cold weather training.  He denied receiving 
any medical treatment for the wrists in service, and he 
reported that his hands did not bother him when he first 
separated from service.  He reported that his hands first 
bothered him after service in 1996 or 1997.

There is nothing contained in the file, other than the 
appellant's contentions, which would tend to establish either 
that his current osteoarthritis of the wrists was first 
incurred in service or was first manifest within a year of 
separation or that there was a medical linkage between his 
period of service and his osteoarthritis of the wrists.  The 
Board notes the appellants assertion that cold weather in 
service caused him to develop osteoarthritis of the wrists.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion regarding any medical 
causation of his osteoarthritis of the wrists.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The service medical records do not show any chronic disorder 
of the hands or wrists or any complaints, treatment, or 
diagnosis referable to osteoarthritis of the wrists, nor does 
the veteran contend that he had osteoarthritis of the wrists 
in service.  As the appellant has not presented medical or 
competent evidence which would justify a belief by a fair and 
impartial individual that it is plausible that he has 
osteoarthritis of the wrists which was incurred in or 
aggravated by service, his claim must be deemed not well 
grounded and therefore denied.

Whereas the Board has determined that the appellant's claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992). Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995). Here, the RO 
fulfilled its obligation under section 5103(a) in an October 
1998 supplemental statement of the case which informed the 
appellant that the reason his claim for osteoarthritis of the 
wrists had been denied was that there was no evidence of 
osteoarthritis of the wrists in service or within one year of 
separation.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1997).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

Claims for entitlement to service connection for a hip 
disorder and osteoarthritis of the wrists are denied.  An 
increased rating, to 30 percent, for status post fusion, left 
ankle, is granted, subject to the laws and regulations 
governing the payment of monetary benefits



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
